

Exhibit 10.4
ALLEGION PLC
INCENTIVE STOCK PLAN OF 2013


PERFORMANCE STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
FOR THE [DATE] – [DATE] PERFORMANCE PERIOD
DATED AS OF [GRANT DATE] ("GRANT DATE")


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
performance stock unit award (the “PSUs”) pursuant to and subject to the terms
and conditions set forth in the Company’s Incentive Stock Plan of 2013 (the
“Plan”), including the terms and conditions for Performance-Based Awards as set
forth in Section 8(b) of the Plan. Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this Performance Stock Unit
Award Agreement (“the Award Agreement”).
Each PSU that vests pursuant to the terms of this Award Agreement shall provide
Participant with the right to receive one ordinary share of the Company (the
“Share”) on the issuance date described in Section 3(e) below. The number of
Shares subject to the PSUs, the performance and service vesting conditions
applicable to such Shares, the date on which vested Shares shall become issuable
and any further terms and conditions governing the PSUs shall be as set forth in
this Award Agreement, including any country-specific terms set forth in the
attached Appendix B for Participant’s country.
1.    Number of Shares. The number of Shares subject to the PSUs is [insert
number of Shares], provided, however, that the issuance of such Shares pursuant
to the PSUs shall be determined in accordance with the fulfillment of certain
performance conditions set forth in the attached Appendix A and the additional
vesting requirements set forth in Section 3 below.
2.    Performance Period. The performance period applicable to the PSUs is
[Date] to [Date] (the “Performance Period”).
3.    Vesting and Issuance of Shares; Dividend Equivalents. Participant’s right
to receive Shares subject to the PSUs shall vest in accordance with the
performance vesting conditions set forth in the attached Appendix A and subject
to the following additional vesting requirements:
(a)    Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each PSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided that (i)
Participant shall have no right to receive the Dividend Equivalents unless and
until the associated PSUs vest, (ii) Dividend Equivalents shall not accrue
interest and (iii) Dividend Equivalents shall be paid in cash at the time that
the associated PSUs vest.
(b)    Except as provided in 3(c) below, Participant must be continually
employed by the Company or its Affiliates throughout the Performance Period. If
Participant’s employment terminates for any reason other than as provided in
3(c), all PSUs and any associated Dividend Equivalents shall be forfeited as of
the date of termination of active employment and Participant shall have no right
to or interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents.
(c)    If Participant’s employment terminates by reason of death or disability,
Participant’s (or the Particpant’s estate’s) right to receive Shares subject to
the PSUs shall vest in accordance with this Section 3 as

1



--------------------------------------------------------------------------------



if the Participant was continually employed by the Company or its affiliates
throughout the Performance Period and shall not forfeit any PSUs or any
associated Dividend Equivalents by reason of termination of employment.
(d)    Notwithstanding anything to the contrary in the Plan, in the event of a
Change in Control (as defined in the Plan), the Performance Period shall lapse
and the Participants shall be deemed to have earned and shall fully vest in the
Shares.
(e)    On a date as soon as practicable following the end of the Performance
Period, the Committee shall certify the extent to which the performance vesting
conditions set forth in Appendix A have been met (the “Certification Date”). As
soon as practicable thereafter, the Company shall cause to be issued to
Participant Shares with respect to any PSUs that became vested on the
Certification Date. Notwithstanding the foregoing, the Committee has the sole
discretion to make downward adjustments to the award amount determined pursuant
to Appendix A, including an adjustment such that no Shares are issued to
Participant, regardless of the fulfillment of the performance vesting conditions
set forth in Appendix A.
Shares issued pursuant to this Section 3(e) shall be fully paid and
non-assessable. Participant will not have any of the rights or privileges of a
shareholder of the Company in respect of any Shares subject to the PSUs unless
and until such Shares have been issued to Participant.
4.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
PSUs to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
To satisfy any withholding obligations of the Company and/or the Employer with
respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon vesting of the PSUs. Alternatively, or in addition, in connection
with any applicable taxable or tax withholding event, Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following; (a) withholding from Participant’s wages or other
cash compensation paid to Participant by the Company or the Employer, (b)
withholding from proceeds of the sale of Shares acquired upon vesting of the
PSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent) and/or (c) requiring Participant to tender a cash payment to the
Company or an Affiliate in the amount of the Tax-Related Items; provided,
however, that if Participant is a Section 16 officer of the Company under the
Act, the withholding methods described in this Section 5 (a), (b) and (c) will
only be used if the Committee (as constituted to satisfy Rule 16b-3 of the Act)
determines, in advance of the applicable withholding event, that one such
withholding method will be used in lieu of withholding Shares.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including

2



--------------------------------------------------------------------------------



maximum applicable rates, in which case Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
5.    Nature of Grant. In accepting the PSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance stock units,
or benefits in lieu of performance stock units, even if performance stock units
have been granted in the past;
(c)    all decisions with respect to future performance stock unit grants, if
any, will be at the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the PSUs and the Shares subject to the PSUs are not intended to replace
any pension rights or compensation;
(f)    the PSUs and the Shares subject to the PSUs, and the income and value of
the same, are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    the PSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Affiliate and will not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate Participant's employment or service relationship (if any).
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from Participant ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any) or from cancellation of the PSUs or recoupment of
any financial gain resulting from the PSUs as described in Section 8 below and,
in consideration of the grant of the PSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company or the Employer, waives the ability, if any, to bring any such claim
and releases the Company, the Employer and any Affiliate from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant will be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;
(j)    in the event of termination of Participant’s employment or other services
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where

3



--------------------------------------------------------------------------------



Participant is employed or the terms of Participant's employment agreement, if
any), Participant’s right to vest in the PSUs under the Plan, if any, will
terminate effective as of the date that Participant is no longer actively
providing services (other than in the case of death or disability, in which case
the Participant shall be deemed to have actively provided services throughout
the Performance Period), and will not be extended by any notice period (e.g.,
active service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing services for
purposes of this PSU grant (including whether Participant may still be
considered to be providing services while on approved leave of absence);
(k)    unless otherwise provided in the Plan or by the Company, in its
discretion, the PSUs and the benefits evidenced by this Award Agreement do not
create any entitlement to have the PSUs or any such benefits transferred to, or
assumed by another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Shares;
and                    
(l)    neither the Company, nor the Employer nor any Affiliate will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the PSUs or of any
amounts due to Participant pursuant to the settlement of the PSUs or the
subsequent sale of any Shares acquired upon settlement.
6.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in the Award Agreement and any other PSU grant
materials by and among, as applicable, the Employer, the Company and any
Affiliate for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to UBS, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. Participant authorizes the
Company, UBS and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does

4



--------------------------------------------------------------------------------



not consent, or if Participant later seeks to revoke his or her consent,
Participant's employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
consent is that the Company would not be able to grant PSUs or other equity
awards to Participant or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
7.    Recoupment Provision. In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the PSUs and (ii) recover all or a portion
of the financial gain realized by Participant through the PSUs.
8.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
9.    Choice of Law and Venue. The PSU grant and the provisions of this Award
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to such state’s conflict of laws or provisions,
as provided in the Plan. For purposes of litigating any dispute that arises
under this grant or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware and agree that such
litigation shall be conducted in the courts of New Castle County, Delaware, or
the federal courts for the United States for the District of Delaware, where
this grant is made and/or to be performed.
10.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
11.    Appendix B. Notwithstanding any provisions in this Award Agreement, the
PSUs and the Shares subject to the PSUs shall be subject to any special terms
and conditions for Participant’s country set forth in the attached Appendix B.
Moreover, if Participant relocates to one of the countries included in Appendix
B, the special terms and conditions for such country will apply to Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Appendix B constitutes part of this Award Agreement.
12.    Imposition of Other Requirements. This grant is subject to, and limited
by, all applicable laws and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Award Agreement without Participant’s consent to the extent
necessary to comply with securities or other laws applicable to the issuance of
Shares. The Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the PSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

5



--------------------------------------------------------------------------------



13.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant in the Plan.
14.    Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock plan administrator. Failure to accept
the PSUs within 120 days of the Grant Date may result in cancellation of the
PSUs.
Signed for and on behalf of the Company:




__________________________________                    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

6



--------------------------------------------------------------------------------





APPENDIX B


This Appendix B includes special terms and conditions applicable to Participant
if Participant is in one of the countries listed below. These terms and
conditions supplement or replace (as indicated) the terms and conditions set
forth in the Award Agreement. Unless otherwise defined herein, the terms defined
in the Plan or the Award Agreement, as applicable, shall have the same meanings
in this Appendix B.
This Appendix B also includes information relating to exchange control and other
issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of October
2013. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of participation
in the Plan because the information may be out of date at the time the PSUs vest
or the Shares acquired under the Plan are sold.


In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant is advised to
seek appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
working, or if Participant transfers employment or residency to another country
after the PSUs are granted, the information contained herein may not be
applicable to Participant.


CHINA


Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 3 of the Award Agreement:
Participant’s right to receive Shares subject to the PSUs shall vest in
accordance with the performance vesting conditions set forth in the attached
Appendix A and subject to the additional vesting requirements set forth in this
section,
Notwithstanding the foregoing or any other provision of this Award Agreement,
Participant’s right to receive Shares subject to the PSUs shall not vest unless
and until the Company receives all necessary approvals from the State
Administration of Foreign Exchange (“SAFE”) to offer equity awards in China
(“SAFE Approval”).  Once SAFE Approval has been received and provided
Participant has remained employed by the Employer, the Company or an Affiliate
from the Grant Date through the date SAFE Approval is obtained, Participant will
receive vesting credit for that portion of Shares subject to the PSUs that would
have vested prior to obtaining SAFE Approval, if applicable, and the remaining
portion of Shares subject to the PSUs will vest in accordance with the schedule
set forth in this Award Agreement.  If Participant’s employment terminates prior
to the receipt of SAFE Approval, all unvested PSUs shall be forfeited as of the
date of termination of employment and Participant shall have no right to or
interest in such PSUs or the underlying Shares.
(a)    Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each PSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided that (i)
Participant shall have no right to receive the Dividend Equivalents unless and
until the associated

7



--------------------------------------------------------------------------------



PSUs vest, (ii) Dividend Equivalents shall not accrue interest and (iii)
Dividend Equivalents shall be paid in cash at the time that the associated PSUs
vest.
(b)    Except as provided in 3(c) below, Participant must be continually
employed by the Company or its Affiliates throughout the Performance Period. If
Participant’s employment terminates for any reason other than as provided in
3(c), all PSUs and any associated Dividend Equivalents shall be forfeited as of
the date of termination of active employment and Participant shall have no right
to or interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents.
(c)    If, after receipt of SAFE Approval, Participant’s employment terminates
by reason of death or disability, Participant’s (or the Particpant’s estate’s)
right to receive Shares subject to the PSUs shall vest in accordance with this
Section 3 as if the Participant was continually employed by the Company or its
affiliates throughout the Performance Period and shall not forfeit any PSUs or
any associated Dividend Equivalents by reason of termination of employment.
(d)    Notwithstanding anything to the contrary in the Plan, in the event of a
Change in Control (as defined in the Plan), the Performance Period shall lapse
and the Participants shall be deemed to have earned and shall fully vest in the
Shares.
(e)    On a date as soon as practicable following the end of the Performance
Period, the Committee shall certify the extent to which the performance vesting
conditions set forth in Appendix A have been met (the “Certification Date”). As
soon as practicable thereafter, the Company shall cause to be issued to
Participant Shares with respect to any PSUs that became vested on the
Certification Date. Notwithstanding the foregoing, the Committee has the sole
discretion to make downward adjustments to the award amount determined pursuant
to Appendix A, including an adjustment such that no Shares are issued to
Participant, regardless of the fulfillment of the performance vesting conditions
set forth in Appendix A.
Shares issued pursuant to this Section 3(e) shall be fully paid and
non-assessable. Participant will not have any of the rights or privileges of a
shareholder of the Company in respect of any Shares subject to the PSUs unless
and until such Shares have been issued to Participant.
(f)    To facilitate compliance with any applicable laws or regulations in
China, Participant agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company, if applicable) is entitled to (i) immediately sell
all Shares issued to Participant at vesting (on Participant’s behalf and at
Participant’s direction pursuant to this authorization), either at the time of
vesting or when Participant ceases employment with the Employer, the Company or
an Affiliate, or (ii) require that any Shares acquired under the Plan be held
with a Company-designated broker until such shares are sold. Without limitation
to the foregoing, if Participant’s employment terminates and Participant holds
or acquires any Shares at that time, Participant (or, in circumstances where
Participant’s employment terminates due to death, Participant’s estate or the
person(s) who acquired the right to the Shares under applicable law) will be
required to sell all Shares prior to the last trading day of the fifth month
following termination of employment. If the Shares have not been sold by such
date, the Company-designated broker will automatically sell all Shares on
Participant’s behalf on or as soon as practicable after the last trading day of
the fifth month following termination of employment and in no event later than
six months following termination of employment. Participant also agrees to sign
any agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated brokerage firm) to effectuate the sale of
the Shares and acknowledges that neither the Company nor the designated
brokerage firm is under any obligation to arrange for such sale of the Shares at
any particular price (it being understood that the sale will occur at the
then-current market price) and that broker’s fees or commissions may be incurred
in any such sale. In any event, when the Shares acquired under the Plan are
sold,

8



--------------------------------------------------------------------------------



the proceeds of the sale of the Shares, less any Tax-Related Items and broker’s
fees or commissions, will be remitted to Participant in accordance with
applicable exchange control laws and regulations.
Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a PRC national and subject to exchange control restrictions in China, he
or she will be required to immediately repatriate the proceeds of the sale of
Shares and any cash dividends or Dividend Equivalents to China. Participant
further understands that the repatriation of such funds may need to be effected
through a special exchange control account established by the Company or an
Affiliate and he or she hereby consents and agrees that such funds may be
transferred to such special account prior to being delivered to Participant’s
personal account. Participant also understands that the Company will deliver any
sale proceeds, cash dividends or Dividend Equivalents to Participant as soon as
practicable, but that there may be delays in distributing the funds due to
exchange control requirements in China. Proceeds may be paid to Participant in
U.S. dollars or local currency at the Company’s discretion. If the proceeds are
paid in U.S. dollars, Participant will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are paid in local currency, the Company is under no obligation to
secure any particular currency conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions, and Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time (i) the Tax-Related Items are
converted to local currency and remitted to the tax authorities and/or (ii) the
net proceeds are converted to local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

9

